Citation Nr: 0934115	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits 
on behalf of the Veteran's children, F., G., and C.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to June 
1983.  The Veteran is deceased and the appellant is the 
alleged mother of the Veteran's children, F., G., and C.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut that denied the appellant's 
claim for Dependency and Indemnity Compensation (DIC) 
benefits for F., G., and C.  

In October 2008, the appellant testified during a hearing 
before a decision review officer at the RO; a transcript of 
that hearing is of record.  

The appellant was scheduled for a Board hearing at the RO; 
however, she did not report to that hearing.  Thus, her 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2008).  

Lastly, in December 2007 correspondence, the appellant stated 
that she would like to be represented by a veterans service 
organization.  Although the appellant was not subsequently 
provided the appropriate forms to appoint a representative, 
and she remains unrepresented, given the favorable decision 
in this case, the Board finds that she is not prejudiced by 
such omission.


FINDINGS OF FACT

1.  The Veteran was receiving compensation for a service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.

2.  F., G., and C. are the illegitimate children of the 
Veteran.




CONCLUSION OF LAW

The criteria for DIC benefits on behalf of the Veteran's 
children, F., G., and C., under the provisions of 38 U.S.C.A. 
§ 1318 have been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. §§ 3.22, 3.210 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  

Pertinent Laws and Regulations

VA death benefits may be paid to a deceased veteran's 
surviving children in the same manner as if the veteran's 
death is service-connected, even though the veteran died of 
nonservice-connected causes, if the veteran's death was not 
the result of his or her own willful misconduct and at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for a service-connected disability that 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death; or was 
rated totally disabling continuously since the veteran's 
release from active duty, and for a period of not less than 
five years immediately preceding death; or was rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death if the veteran was a 
former prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).

As to the mother of an illegitimate child, proof of birth is 
all that is required.  As to the father, the sufficiency of 
evidence will be determined in accordance with the facts in 
the individual case.  Proof of such relationship will consist 
of: (1) an acknowledgment in writing signed by him; or (2) 
evidence that he has been identified as the child's father by 
a judicial decree ordering him to contribute to the child's 
support or for other purposes; or (3) any other secondary 
evidence which reasonably supports a finding of relationship, 
as determined by an official authorized to approve such 
findings, such as: (i) a copy of the public record of birth 
or church record of baptism, showing that the veteran was the 
informant and was named as parent of the child; or (ii) 
statements of persons who know that the veteran accepted the 
child as his; or (iii) information obtained from service 
department or public records, such as school or welfare 
agencies, which shows that with his knowledge the veteran was 
named as the father of the child.  38 C.F.R. § 3.210 (2008).

Analysis

The appellant contends that she is the mother of the 
Veteran's three children, F., G., and C.

The Veteran died in July 1995.  At the time of his death, 
service connection was in effect for schizophrenia, rated as 
100 percent disabling since June 11, 1983, the day following 
separation from active service.  

The RO has already granted DIC benefits to the Veteran's 
surviving spouse under the provisions of 38 U.S.C.A. § 1318, 
as the Veteran was receiving compensation for a service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  Incidentally, the Veteran was 
also rated totally disabling continuously since his release 
from active duty.  Thus, the appellant only needs to 
establish that F., G., and C. are his illegitimate children.

The appellant asserts that she was the Veteran's girlfriend 
and they had three children, F., G., and C.  She also asserts 
that she knew the Veteran's mother and uncle, and has 
provided a copy of the alleged uncle's driver's license.  She 
further asserts that Dr. J., the Veteran's psychiatrist, knew 
of their relationship.  She has provided copies of birth 
certificates for F., G., and C.; however, the certificates do 
not list a father.  She has provided lay statements attesting 
to the fact that she had lived with the Veteran and they had 
three children, F., G., and C.  She has also provided an old 
clinic identification card of C.'s with an address that 
allegedly belonged to the Veteran.

On her claim for DIC benefits, the appellant indicated that 
she is caring for three of the Veteran's children, F., G., 
and C., all of whom live with her.  She also noted having 
four other children from a prior relationship and 
acknowledged that she and the Veteran were never married but 
lived together from May 1988 to June 1994.

A July 1992 VA examination report reflects that the Veteran 
came with his girlfriend, G. (the first name of the 
appellant).

A June 1994 VA psychiatric treatment note reflects that the 
Veteran divorced his wife of seven years and has been in a 
common law marriage of six years.  The note also contains a 
diagram of the Veteran's family showing that he has three 
children, F., G., and C., with his current wife, who has four 
children from a prior relationship (as indicated by the 
appellant on her claim for DIC benefits).

A June 1994 VA hospital discharge summary reflects that the 
Veteran was being treated by Dr. J. (as asserted by the 
appellant).

November 1999 correspondences from the Veteran's surviving 
spouse reflect that the Veteran was a womanizer and that she 
was aware that he had gotten another woman pregnant.  She 
also confirmed the addresses, and dates, of the places where 
she and the Veteran lived (one of the addresses matching the 
address on C.'s clinic identification card).

In a February 2007 letter, Dr. J. (Veteran's psychiatrist) 
affirmed that the appellant was the girlfriend of the 
Veteran, a former patient of his who died in July 1995, and 
that she would on occasion accompany him to his clinic 
appointments.  Dr. J. added that she and the Veteran lived 
together from May 1989 until 1994 and that she had born three 
of his children.

Given the totality of the evidence, particularly the June 
1994 VA psychiatric treatment note with a diagram of the 
Veteran's family - as reported, and thus acknowledged, by the 
Veteran - showing that he has three children, F., G., and C., 
the Board finds that F., G., and C. are the illegitimate 
children of the Veteran.  Thus, the appeal is granted.


ORDER

Entitlement to DIC benefits on behalf of the Veteran's 
children, F., G., and C., is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


